Citation Nr: 0520171	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-15 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for IgA deficiency.

4.  Entitlement to initial evaluation in excess of 40 percent 
for fibromyalgia.

5.  Entitlement to a total rating for compensation based upon 
individual unemployability from July 19, 1995, to January 21, 
1996, and from April 1, 1996, to June 10, 1996.

WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In a June 1998 decision, the Board denied, in pertinent part, 
entitlement to service connection for chronic fatigue 
syndrome and entitlement to a total rating for compensation 
based upon individual unemployability from July 19, 1995, to 
January 21, 1996, and from April 1, 1996, to June 10, 1996.  
The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2000, the veteran and the Secretary of VA filed a joint 
motion to vacate the June 1998 Board decision, as to these 
two claims, and remand it.  The Court granted the motion that 
same month.  The case has been returned to the Board for 
further appellate review. 

In August 2000, the Board remanded the claims for additional 
development and adjudicative action consistent with the joint 
motion for remand.  The case has been returned to the Board 
for further appellate review. 

In a March 2003 rating decision, the RO denied, in pertinent 
part, claims for service connection for bipolar disorder and 
generalized anxiety disorder and denied an effective date 
back to May 14, 1971, for statutory housebound benefits.  The 
veteran submitted a notice of disagreement, and a statement 
of the case was issued in September 2004.  There is no 
substantive appeal in the claims file addressing these 
issues.  Thus, they are not considered part of the current 
appeal.  See 38 C.F.R. § 20.200 (2004) (appeal before Board 
consists of timely filed notice of disagreement in writing, 
and after the issuance of a statement of the case, a 
substantive appeal).

In a statement received from the veteran in May 2004, he 
raised additional claims for compensation.  As these claims 
have been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to total rating for compensation 
based upon individual unemployability from July 19, 1995, to 
January 21, 1996, and from April 1, 1996, to June 10, 1996, 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has chronic fatigue syndrome, which is 
related to service.

2.  The preponderance of the evidence is against a finding 
that hepatitis C is attributable to service.  

3.  Competent evidence of a disease or injury manifested by 
IgA deficiency is not of record, nor is there evidence of a 
nexus between the laboratory finding of IgA deficiency and 
service.

4.  The veteran is at the maximum schedular evaluation for 
fibromyalgia.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

3.  IgA deficiency was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.303.

4.  The criteria for an initial evaluation in excess of 
40 percent for fibromyalgia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5025 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) will request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the April 2004 letter sent to the 
veteran.  Since this letter fully provided notice of elements 
(1), (2), (3), and (4), see above, it is not necessary for 
the Board to provide extensive reasons and bases as to how VA 
has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. ----, ----, No. 02-1077, 
slip op. at 33 (April 14, 2005).  In addition, by virtue of 
the December 2002 rating decision, the February 2003 
statement of the case, and the December 2002 and March 2004 
supplemental statements of the case, the veteran was provided 
with specific information as to why he was not entitled to 
service connection for chronic fatigue syndrome, hepatitis C 
with chronic fatigue, and IgA deficiency and why an 
evaluation in excess of 40 percent for fibromyalgia was not 
available.  The veteran was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the February 2003 
statement of the case, which addresses VA's duty to notify 
claimants of necessary information or evidence.  
Additionally, it must be noted that it is clear that the 
veteran is aware of the evidence necessary to establish 
service connection for the disabilities listed on the title 
page.  He has provided a medical opinion that chronic fatigue 
syndrome and hepatitis C were incurred in service, he has 
attributed the finding of IgA deficiency to Agent Orange 
exposure, and he has stated that his fibromyalgia is worse 
than the current evaluation contemplates.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment records 
and private medical records.  The veteran has submitted 
private medical records, and has not alleged that there are 
any outstanding records pertaining to his claims.  
Additionally, the veteran has been provided with examinations 
in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision
A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110, 
provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

1.  Chronic fatigue syndrome

The veteran asserts that the developed chronic fatigue 
syndrome as a result of being exposed to Agent Orange while 
in Vietnam or secondary to the service-connected post-
traumatic stress disorder.  

Pursuant to 38 C.F.R. § 4.88a (2004), the diagnosis of 
chronic fatigue syndrome requires the following for VA 
disability purposes: 

(1) new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and 
(2) the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and 
(3) six or more of the following: 
(i) acute onset of the condition; 
(ii) low grade fever; 
(iii) nonexudative pharyngitis; 
(iv) palpable or tender cervical or 
auxiliary lymph nodes; 
(v) generalized muscle aches or 
weakness; 
(vi) fatigue lasting 24 hours or 
longer after exercise; 
(vii) headaches (of a type, 
severity, or pattern that is 
different from headaches in the pre-
morbid state); 
(viii) migratory joint pains; 
(ix) neuropsychologic symptoms; 
(x) sleep disturbances.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for chronic fatigue syndrome, 
whether it be on a direct basis or a secondary basis.  
Specifically, the Board finds that the preponderance of the 
evidence is against a finding that the veteran has chronic 
fatigue syndrome for VA purposes.  The reasons follow.

In a September 2002 medical opinion, a VA rheumatologist 
determined that the fatigue the veteran experiences was more 
likely due to hepatitis C as opposed to chronic fatigue 
syndrome.  He listed the criteria necessary to establish a 
diagnosis of chronic fatigue syndrome for VA purposes and 
stated that of the last six criteria, see 38 C.F.R. 
§ 4.88a(3), the veteran recalled only four of the symptoms-
(1) the acute onset of the condition, (2) generalized muscle 
aches or weakness, (3) migratory joint pains, and (4) sleep 
disorder.  He noted there was no documentation of pharyngitis 
or lymphadenopathy.  See id.  

The rheumatologist explained that the veteran had been 
diagnosed in 1990 when he was seen at the Mayo clinic with 
"so-called chronic fatigue syndrome" because at that time, 
"commercial Hepatitis C screening was not available."  The 
Board finds that this is the most credible and probative 
medical opinion, as it relates to chronic fatigue syndrome, 
in the claims file.  It is 17 pages long, and it is clear 
that the VA rheumatologist did a thorough review of the 
claims file, as he reported the evidence in detail, and he 
both interviewed and physically examined the veteran prior to 
providing his medical opinion.  His report of the evidence is 
accurate and thorough.  He is the only medical professional 
who has addressed the specific criteria necessary to 
establish a diagnosis of chronic fatigue syndrome for VA 
purposes, see 38 C.F.R. § 4.88a, and provided his reasons as 
to why the veteran did not meet all the criteria and why he 
felt the veteran did not have chronic fatigue syndrome, which 
was based upon the evidence in the claims file, which 
includes laboratory findings and clinical findings made by 
multiple medical professionals.  Additionally, he is a 
rheumatologist and specializes in the diagnosis and treatment 
of diseases of the joints, muscles and bones.  For these 
reasons, the Board has accorded this medical opinion high 
probative value.  

In considering the evidence that shows diagnoses of chronic 
fatigue syndrome, the Board notes that when medical 
professionals have entered a diagnosis of chronic fatigue 
syndrome, they have not substantiated the diagnosis with the 
criteria listed under 38 C.F.R. § 4.88a.  Again, that 
regulation establishes that in order for a veteran to be 
diagnosed with chronic fatigue syndrome, he must meet the 
criteria under that regulation.  See id.  For example, in a 
March 1990 letter, a private physician, Dr. PH stated that he 
believed the veteran was "suffering from the so-called 
chronic fatigue syndrome."  He stated that on several 
occasions during the interview the veteran was extremely 
labile emotionally, which he thought was out of proportion to 
objective criteria and the clinical findings.  Nowhere did 
the physician attempt to establish why he diagnosed the 
veteran with "so-called" chronic fatigue syndrome.  He did 
not address the clinical findings that would have caused him 
to provide such a diagnosis or list the criteria that the 
veteran met under 38 C.F.R. § 4.88a.  

In a September 1992 statement, Dr. RS noted that in October 
1970, the veteran complained of general malaise.  He stated 
that such complaints were similar to recent complaints, but 
did not mention a diagnosis of chronic fatigue syndrome.  In 
a May 1993 letter, Dr. RD noted there had been some question 
in the past that the veteran had chronic fatigue syndrome  
and "certainly this could be a possibility."  He 
recommended the veteran undergo more tests.  This medical 
opinion is too speculative and does not establish a definite 
diagnosis of chronic fatigue syndrome in compliance with 
38 C.F.R. § 4.88a. 

In a September 1993 VA examination report, the examiner 
entered a diagnosis of "chronic fatigue syndrome, unknown 
etiology" without providing any basis for this diagnosis.  
In a November 1995 VA examination report, Dr. RP entered a 
diagnosis of chronic fatigue syndrome "per history of this 
veteran."  He did not provide a rationale for this 
diagnosis, except to attribute it to the veteran's history.  
That is insufficient to establish a diagnosis of chronic 
fatigue syndrome for VA purposes.  See 38 C.F.R. § 4.88a.  In 
the April 1996 letter from Dr. RP, he does not even enter a 
diagnosis of chronic fatigue syndrome.  In a May 1996 VA 
psychiatric evaluation report, the examiner entered a 
diagnosis of "History of diagnosed chronic fatigue 
syndrome" under Axis III.  Again, there is no rationale to 
substantiate the diagnosis of chronic fatigue syndrome or how 
it meets the criteria under 38 C.F.R. § 4.88a.  In a February 
2001 letter from a VA physician, Dr. SK stated that the 
veteran was "severely disabled" and listed the veteran's 
disabilities, which included a diagnosis of chronic fatigue 
syndrome.  Dr. SK provided no evidence to substantiate this 
diagnosis.  In a September 2000 letter, Dr. RS stated that he 
reviewed letters from private physicians, dated in 2000, and 
that it was his opinion that the veteran suffered from post-
traumatic stress disorder with "subsequent chronic fatigue 
syndrome."  As none of these examiners substantiated their 
diagnoses of chronic fatigue syndrome that complies with 
38 C.F.R. § 4.88a, their diagnoses are accorded significantly 
less probative value, as a bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998); see also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ("evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence. . . .'").

As stated above, in the September 2002 medical opinion, the 
VA rheumatologist provided a thorough rationale, which was 
based upon a thorough review of the evidence of record, which 
includes all the past diagnoses of chronic fatigue syndrome, 
as to why the veteran did not meet the criteria of a 
diagnosis of chronic fatigue syndrome for VA purposes.  See 
38 C.F.R. § 4.88a.  Again, he is the only medical 
professional who has addressed the specific criteria under 
38 C.F.R. § 4.88a and how the veteran did not meet all the 
criteria for that diagnosis.  The Board has found that this 
opinion is the most probative in relation to the veteran's 
claim for service connection for chronic fatigue syndrome and 
outweighs the other opinions, where examiners entered 
diagnoses of chronic fatigue syndrome.  

The Board is aware that the veteran has alleged that the RO 
did not comply with the Board's August 2000 remand.  In the 
August 2000 remand, the Board requested that the veteran be 
examined by a "specialist in infectious diseases/immune 
disorders."  The veteran was, instead, examined by a 
rheumatologist.  The record reflects that prior to the RO 
ordering the examination, the VA clinic director, a 
physician, contacted the judge who signed the August 2000 
remand, and it was agreed that the veteran would be examined 
by a rheumatologist instead.  Thus, while it would appear 
that the RO did not follow the August 2000 remand, the August 
remand was subsequently amended to allow for the veteran to 
be examined by a rheumatologist instead.  Thus, the Board 
does not find that a Stegall violation has occurred.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

For the reasons stated above, the Board has determined that 
the preponderance of the evidence is against a finding that 
the veteran has chronic fatigue syndrome.  See 38 C.F.R. 
§ 4.88a.  As a result, the Board finds that the veteran has 
not brought forth competent evidence of a current disability 
of chronic fatigue syndrome for VA purposes.  See id.  
Without evidence of a current disability of chronic fatigue 
syndrome, service connection on both a direct basis and 
secondary basis cannot be granted.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board is aware that the veteran received a Combat 
Infantryman Badge from his service in Vietnam, and thus is a 
combat veteran and entitled to the application of 38 U.S.C.A. 
§ 1154(b) (West 2002).  Section 1154(b) does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service connected.  Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996).  Rather, it aids the combat 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what happened in service.  Id.  Section 
1154(b) addresses the combat veteran's ability to allege that 
an event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
current disability or nexus to service, both of which 
competent medical evidence is generally required.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  The Board has 
determined that the competent evidence of record establishes 
that the veteran does not have chronic fatigue syndrome for 
VA purposes.  See 38 C.F.R. § 4.88a.  While the veteran has 
stated that he has chronic fatigue syndrome, his status as a 
combat veteran would not allow him to allege that he has 
chronic fatigue syndrome, which is related to service, as 
that requires a medical opinion.  See Caluza, 7 Vet. App. at 
507.  Thus, his statements do not establish a basis for a 
finding that he has chronic fatigue syndrome due to service.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claims for 
service connection for chronic fatigue syndrome, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

2.  Hepatitis C

The veteran claims that he developed hepatitis C from his 
time in Vietnam.  Initially, he stated that hepatitis C was 
caused by Agent Orange exposure.  Later, he stated that he 
had been exposed to blood while engaging in combat.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hepatitis C.  Initially, it 
must be noted that there is competent evidence that the 
veteran has a current diagnosis of hepatitis C.  The issue 
before the Board is whether hepatitis C was incurred in 
service.  There are two medical opinions in the claims file 
addressing the etiology of the veteran's diagnosis of 
hepatitis C.  One examiner attributes it to service and one 
examiner attributes it to a post service blood transfusion.

In the September 2002 examination report, the VA 
rheumatologist noted the veteran denied a history of tattoos 
and, while he admitted using heroin when he was in Vietnam, 
he stated he smoked it, as opposed to taking it 
intravenously.  The examiner noted that the veteran had a 
transfusion of two units of red blood cells when he underwent 
a splenectomy in August 1975, which occurred following the 
veteran's discharge from service.  The rheumatologist listed 
the risk factors for contracting hepatitis C, which are 
intravenous drug use, blood transfusion, sex with an 
intravenous drug abuser, being in jail for more than three 
days, religious "scarification," stuck with a blood object, 
pierced ears or body parts, and immunoglobulin injection.  He 
stated that the risk factor that most likely caused the 
veteran's hepatitis C was the fact that the veteran had two 
units of blood transfusions in 1975, at the time of his motor 
vehicle accident where he ruptured his spleen.  He noted the 
veteran admitted to smoking heroin during active duty but no 
intravenous drug use or sex with intravenous drug abusers.  
The examiner stated that multiple physicians's notes over the 
years had confirmed the history of only smoking heroin, and 
he appeared to give credence to the veteran's report of no 
intravenous drug use.  The rheumatologist concluded that it 
was likely that the veteran developed hepatitis C secondary 
to the 1975 blood transfusions.

In a May 2003 letter, Dr. KW stated that it was impossible to 
tell with certainty when the veteran contracted hepatitis C, 
as the diagnosis had not been made until approximately 10 
years prior.  He stated that the veteran had "direct 
exposure to blood products" two times.  The first time was 
while the veteran was in combat and had "multiple open 
sores" while handling the bloody remains of his fellow 
soldiers and handling "countless bodies of enemy Southeast 
Asians, each of whom may have had a 70% chance of carrying 
Hepatitis C."  The other time was when the veteran received 
"10 units of blood" during the 1975 surgical procedure.  He 
stated that each unit would have approximately 1/100,000 
chance per unit transfused for an approximate risk of 
1/10,000.  He found that it was much more likely that the 
veteran contracted hepatitis C from his combat service in 
Vietnam than from the blood transfusion he had in 1975.  

As stated above, the veteran is a combat veteran and is 
entitled to the application of 38 U.S.C.A. § 1154(b).  In 
considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b). A combat veteran may prove service 
incurrence by "satisfactory lay or other evidence" even in 
the absence of official records.  See Collette, supra.  

In Collette, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that § 1154(b) 
required a three-step, sequential analysis that must be 
undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  Collette, 82 F.3d 
at 392-93.  First, it must be determined whether the veteran 
has proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease.  Id. at 
393.  Second, it must be determined whether the proffered 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."  Id.  If these two conditions 
are met, then the Secretary of VA "shall accept" the 
veteran's evidence as "sufficient proof of service[ 
]connection."  The Federal Circuit noted that the 
presumption was rebuttable by presenting "clear and 
convincing evidence to the contrary."  Id.  Thus, the third 
step would be to determine whether the presumption of service 
connection had been rebutted by clear and convincing 
evidence.  Id.

The Federal Circuit defined "satisfactory lay or other 
evidence" as "credible evidence" and held that if a 
veteran produced credible evidence that would allow a 
reasonable fact-finder to conclude that the alleged injury or 
disease was incurred in or aggravated by the veteran's combat 
service, the veteran had produced "satisfactory evidence" 
to satisfy the first requirement of § 1154(b).  Id.  It also 
held that the determination of whether the veteran has 
submitted satisfactory evidence is to be based upon the 
credibility of the veteran's evidence "standing alone" with 
no weighing of the evidence that might contradict the 
veteran's evidence.  Id. at 394.  It stated that such also 
applied to the second inquiry, where there would be no 
weighing of the evidence with contrary evidence.  Id.  The 
Federal Circuit stated that it was only the third step that 
evidence contrary to the veteran' claim of service incurrence 
could be applied.  Id.  

Following the three-step process, the Board notes that the 
veteran, through Dr. KW, has stated that he was exposed to 
blood products while engaging in combat in Vietnam.  The 
Board finds that such evidence meets the first two 
requirements-that the veteran's statement, standing alone, 
is satisfactory lay evidence and is consistent with the 
circumstances, conditions, or hardships of such service.  See 
38 U.S.C.A. § 1154(b); Collette, 82 F.3d at 393.  However, 
the Board finds that there is clear and convincing evidence 
to the contrary that such occurred while in service.  Id.  

The veteran first tested positive for hepatitis C in 1993.  
From 1993 to 2002, the veteran has denied injecting heroin 
intravenously while in Vietnam.  He has consistently stated 
that he smoked heroin, but did not inject it.  The Board 
finds such statement by the veteran to be credible, as he has 
consistently asserted such.  Prior to the May 2003 medical 
opinion, the veteran had not alleged that he had "open 
sores" or that he had been exposed to the blood of his 
fellow soldiers and that of Southeast Asians.  When 
questioned regarding his risk factors during the July 2002 
examination that the VA rheumatologist conducted, the veteran 
denied a history of tattoos, intravenous drug use or abuse, 
and sex with an intravenous drug abuser.  The veteran had 
received two units of blood following an automobile accident 
in 1975.  The VA rheumatologist determined that the veteran's 
most likely risk factor was the blood transfusion and 
determined that it was unlikely the veteran developed 
hepatitis C in service.

When faced with this negative evidence, the veteran suddenly, 
through a medical professional, claimed that he had open 
sores and been exposed to blood products while engaging in 
combat.  The Board finds this report of history to be not 
credible.  Again, the veteran had first been found to be 
positive for hepatitis C in 1993.  Whenever his risk factors 
were addressed by medical professionals, the veteran did not 
state that he had open sores and had been exposed to the 
blood of fellow soldiers and Southeast Asians.  When 
reporting the veteran's blood exposure in the May 2003 
letter, Dr. KW seems to exaggerate the veteran's exposure, 
which further substantiates the Board's finding that the 
report of history is not credible.  Dr. KW stated that the 
veteran handled the remains of "70% of his original 
company."  This would appear to imply that the veteran, with 
open sores, touched every soldier in his company that died.  
Dr. KW then goes on to state that the veteran handled 
"countless bodies of enemy Southeast Asians, each of whom 
had a 70% chance of carrying Hepatitis C."  It is uncertain 
where Dr. KW came up with the "70% chance" that Southeast 
Asians had of carrying Hepatitis C, as he provided no 
evidence to substantiate that allegation.  Regardless, the 
Board finds that the report of what happened in service by 
Dr. KW to be exaggerated and not credible.  The risk factors 
for the veteran for hepatitis C went from no allegation of 
exposure to blood while in service to "handling the bloody 
remains of 70% of his original company" and "handl[ing] 
countless bodies of enemy Southeast Asians."  Additionally, 
Dr. KW stated that the veteran had received 10 units of blood 
during his 1975 surgery.  The 1975 surgical report does not 
substantiate that assertion.  Instead, it shows that the 
veteran received two units of blood products during his 
surgery.  Finally, in a statement received by the veteran in 
June 2003, he stated that Dr. KW "misquote[d] some combat 
experiences" and attempted to clarify the report by Dr. KW 
in his assertion that the veteran had handled the remains of 
"70% of his original company."  This further substantiates 
the Board's questioning of the facts presented by Dr. KW in 
substantiating his opinion that the veteran had incurred 
hepatitis while in service.  For these reasons, the Board 
finds that there is clear and convincing evidence to rebut 
the presumption of service incurrence of hepatitis C, as the 
facts used to substantiate Dr. KW's opinion are not credible.

In considering the evidence that supports the veteran's claim 
versus the evidence against the claim, the Board finds that 
the September 2002 opinion by the VA rheumatologist to be 
more probative than Dr. KW's May 2003 opinion.  The VA 
rheumatologist did a thorough review of the claims file and 
reported the relevant evidence.  He then interviewed the 
veteran regarding his risk factors of contracting hepatitis 
while in service.  The veteran denied having gotten tattoos, 
doing drugs intravenously, and having sex with an intravenous 
drug abuser.  Again, from the time the veteran was found to 
be positive for hepatitis in 1993 to the time of the July 
2002 interview by the VA rheumatologist, the veteran had not 
alleged having been exposed to the blood products of his 
fellow soldiers or the enemy.  The VA rheumatologist provided 
a rationale as to why he felt the veteran contracted 
hepatitis following his discharge from service.  For these 
reasons, the Board has accorded high probative value to the 
VA rheumatologist's determination that the veteran contracted 
hepatitis following service.

The Board has accorded less probative value to Dr. KW's 
opinion.  As determined above, the Board does not find that 
the facts alleged by Dr. KW regarding how the veteran 
contracted hepatitis C in service to be credible.  As a 
result his medical opinion has been accorded little probative 
value.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board is 
not bound to accept medical opinions based on history 
supplied by veteran, where history is unsupported or based on 
inaccurate factual premises); see also Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Guimond v. Brown, 6 Vet. App. 69 (1993).

For the above reasons, the Board finds that the preponderance 
of the evidence is against the veteran's claim that his 
current hepatitis C is related to service.  Again, the Board 
has accorded more probative value to the September 2002 
medical opinion provided by the VA rheumatologist than to the 
opinion provided by Dr. KW, which reasons it has laid out 
above.  While the veteran attributes his current hepatitis to 
service, he is not competent to make that assertion, as that 
requires a medical opinion.  See Espiritu, 2 Vet. App. at 
494.  There is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55. 

3.  IgA deficiency

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for IgA deficiency.  In the 
September 2002 medical opinion by the VA rheumatologist, he 
stated that IgA deficiency was "one of the most common 
antibody deficiencies with an incidence of about 1 in 600 
individuals in the general population."  He stated that most 
people with IgA deficiency are clinically asymptomatic.  He 
noted that those individuals with symptoms typically had 
sinopulmonary infections and involvement of the 
gastrointestinal tract with giardiasis and nodular lymphoid 
hyperplasia.  He stated that upon questioning, the veteran 
denied recurrent sinopulmonary or gastrointestinal 
infections.  The rheumatologist stated there were no clinical 
or laboratory manifestations of the rare autoimmune disorders 
associated with IgA deficiency.  He stated it was unlikely 
that the IgA deficiency was related to Agent Orange exposure.  

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a); see Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, a 
veteran cannot satisfy the basic VA compensation statutes).  
Here, the veteran has not brought forth competent evidence of 
a disability manifested by IgA deficiency.  He has been 
diagnosed with IgA deficiency, but no medical professional 
has stated that the veteran has a current disability as a 
result of this deficiency.  In fact, the VA rheumatologist 
noted the veteran had no symptoms associated with the 
finding.  Thus, the competent evidence of record does not 
show that the veteran has a disability due to IgA deficiency.  
See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.303(a); 
see Sanchez-Benitez, 259 F.3d at 1361.  No other medical 
professional has entered a diagnosis of a disability 
manifested by IgA deficiency.  

Therefore, without competent evidence of a current 
"disability" related to IgA deficiency, service connection 
cannot be granted.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143-44.  While the veteran has 
stated that he has a current disability, which is 
attributable to service, he is not competent to make that 
assertion, as that requires a medical opinion.  See Espiritu, 
2 Vet. App. at 494.  

To the extent that the veteran may have a disability as a 
result of IgA deficiency, no medical professional has 
attributed such to the veteran's service, to include Agent 
Orange exposure.  In fact, in the September 2002 medical 
opinion, the VA rheumatologist stated it was unlikely related 
to Agent Orange exposure, and thus not related to the 
veteran's service.  He also stated it was not related to the 
veteran's service-connected post-traumatic stress disorder.  
Thus, assuming that the veteran has a current disability as a 
result of the IgA deficiency, there is no competent evidence 
of a nexus between such disability and service.  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for IgA deficiency, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.  

B.  Increased rating-Fibromyalgia

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted for 
fibromyalgia.  This matter therefore is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after the grant of service 
connection.  The Court has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service-connected disability has been evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5025, which sets 
forth the criteria for rating fibromyalgia.  The veteran has 
been assigned the highest available rating under this 
diagnostic code.  Specifically, a 40 percent evaluation is 
assigned when there is evidence of fibromyalgia with 
constant, or nearly so, widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, which are refractory to therapy.  As the veteran is 
already receiving the highest evaluation for this disability, 
a schedular increase is not available.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
must, however, be supported by objective evidence of 
pathology in the joint.  DeLuca, 8 Vet. App. at 202; 
38 C.F.R. §§ 4.40, 4.45.  

The Board has considered whether a higher evaluation could be 
granted under the holding in DeLuca.  In DeLuca, the Court 
held that the question of whether pain and functional loss 
are additionally disabling must be considered only when the 
schedular evaluation is based on limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, DeLuca does not apply 
to the instant case, as Diagnostic Code 5025 does not address 
limitation of motion.  The Board additionally observes that 
the schedular rating criteria for fibromyalgia include all of 
the functional limitations resulting from an exacerbation of 
symptoms.  All of the functional limitations have been 
considered, therefore, in assigning the 40 percent 
evaluation.

Moreover, regulations concerning functional loss are not 
applicable to increase the rating where a disability is rated 
at the maximum level provided by the diagnostic code under 
which it is rated, as is the veteran's situation.  See 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  
Therefore, because functional loss is already being 
compensated, and because the veteran is receiving the maximum 
schedular evaluation, an increased disability rating based on 
functional loss is not available.  The Board finds, 
therefore, that the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 are not applicable.

There are no other diagnostic codes potentially applicable to 
this condition.  Accordingly, the preponderance of the 
evidence is against assignment of an increased disability 
evaluation for the veteran's service-connected fibromyalgia.  
The regulations establish disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A.A. § 1155.  The Secretary has determined that the 
maximum disability rating for fibromyalgia is 40 percent, and 
this evaluation encompasses a level of compensation for 
persistent symptoms due to this disorder, any functional loss 
that would result from this disorder, and for any impairment 
in earning capacity due to these symptoms and functional 
loss.  The veteran simply is not entitled to a schedular 
disability rating higher than 40 percent, and there is no 
reasonable doubt on this matter that could be resolved in his 
favor.  See Gilbert, 1 Vet. App. at 55. 

Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
although there has been some interference with the veteran's 
employment there is no persuasive supporting evidence showing 
that his service-connected fibromyalgia has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization, such as to, again, render 
impractical the application of the regular schedular 
standards.  The veteran is in receipt of a 100 percent 
schedular evaluation for post-traumatic stress disorder, 
effective June 1996.  The veteran was granted service 
connection for fibromyalgia as of June 2001.  There is no 
evidence that the veteran has been hospitalized at all for 
the service-connected fibromyalgia since service connection 
was granted.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In light of the foregoing evidence, the Board finds that the 
veteran has been properly rated for his fibromyalgia, and 
there is no basis for assignment of a disability rating in 
excess of 40 percent.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for hepatitis C is denied.

Service connection for IgA deficiency is denied.

An initial evaluation in excess of 40 percent for 
fibromyalgia is denied.


REMAND

In connection with the claim for entitlement to a total 
rating for compensation based upon individual unemployability 
from July 19, 1995, to January 21, 1996, and from April 1, 
1996, to June 10, 1996, the veteran submitted several medical 
opinions stating that he had been unemployable due to post-
traumatic stress disorder since 1989.  Specifically, in a 
February 2000 letter, Dr. RP stated that he had interviewed 
the veteran in November 1995 and that based upon his 
"direct[] observation" of the veteran between 1995 and 
2000, he found the veteran was unemployable during that time 
period.  In a May 2000 letter, Dr. RS stated that the veteran 
was unemployable due to post-traumatic stress disorder and 
other disabilities.

The RO has denied the veteran's claim for total rating for 
compensation based upon individual unemployability from July 
19, 1995, to January 21, 1996, and from April 1, 1996, to 
June 10, 1996, stating that because the veteran did not meet 
the schedular criteria under 38 C.F.R. § 4.16(a), individual 
unemployability was not warranted.  

Under 38 C.F.R. § 4.16(b), it states the following, in part:

It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section. . . . 

In this case, there is evidence that the veteran could not 
work during those two time periods as a result of at least 
one service-connected disability and finds that referral of 
the veteran's claim to the Director of Compensation and 
Pension Service is warranted.  See id.  The Board notes it 
cannot assign an extra-schedular evaluation in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Refer the veteran's case in 
compliance with the provisions of 
38 C.F.R. § 4.16(b).

2.  If the claims remain denied, the 
veteran and his representative, if any, 
should be furnished with a supplemental 
statement of the case.

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


